Citation Nr: 1114471	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  99-21 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for abnormal sperm count and infertility, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 1999, May 2000, and February 2003 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In November 2005, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a July 2009 Supplemental Statement of the Case, the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

The issues of service connection for a skin disorder, an abnormal sperm count and infertility, and a back disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

An August 1970 rating decision granted service connection for a psychiatric disability, later classified as schizophrenia; and the psychiatric manifestations of the Veteran's claimed PTSD are not clearly distinguishable from his service-connected schizophrenia.


CONCLUSION OF LAW

As the claimed PTSD encompasses the same symptomatology of and cannot be separated from the Veteran's service-connected schizophrenia disability and the Veteran has already been fully compensated for a psychiatric disability, his claim for service connection for PTSD is moot; the appeal is therefore dismissed.  38 U.S.C.A. § 7105(d) (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Service Connection for PTSD

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 App. 1 (2009).  Additionally, when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  Finally, it is important to recognize that the Veteran may not be entitled to be doubly compensated for the same disability.  The evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses.  38 C.F.R. § 4.14; Aberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).

At the outset, the Board finds that the Veteran's claim of entitlement to service connection for PTSD is moot because the Veteran has already been service-connected for a psychiatric disorder that encompasses the manifestations of his currently claimed PTSD.  Here, the Board notes that the Veteran was granted service connection for a psychiatric disability, later classified as schizophrenia, by way of an August 1970 rating decision, wherein a 100 percent disability rating was assigned.  Absent evidence of a mental disability with distinct symptomatology from his service-connected schizophrenia, consideration of service connection for a psychiatric disorder, claimed as PTSD is not warranted.  Such an action would amount to impermissible pyramiding.  38 C.F.R. § 4.14.  VA is prohibited from awarding disability benefits for two separate diagnoses that produce the same manifestations of a disability.

Further, any worsening of the Veteran's mental condition is accounted for in the rating schedule for mental disabilities, which pertains to the manifestations of the Veteran's schizophrenia, including impairments in mood, thinking, judgment, and social functioning, and other symptomatology and is rated accordingly.  Therefore, because the Veteran's claim for service connection for a psychiatric disorder, claimed as PTSD has been determined to be already accounted for in the August 1970 award of service connection for schizophrenia, it must necessarily be dismissed.  38 C.F.R. § 4.130, Diagnostic Code 9204 (2010).  Significantly, in this case, the Veteran's VA mental health treatment records and VA examinations do not distinguish between symptoms attributed to a diagnosis of schizophrenia or PTSD, and in most cases he has been assigned a single GAF score for his service-connected psychiatric disorder.  It necessarily follows that the Veteran's PTSD symptoms, too, would be accounted for in his already service-connected psychiatric disorder, classified as schizophrenia.  Therefore, absent a clear distinction between the Veteran's current symptoms, service connection for a psychiatric disability, claimed as PTSD, is moot, as such an award would be duplicative of his already service-connected psychiatric disorder.

Based upon a review of the record, and absent evidence to the contrary, the Board finds that the Veteran's service-connected schizophrenia and the claimed PTSD are manifested by overlapping symptomatology, with no clear distinction between the diagnoses.  Therefore, service connection for PTSD in this case is moot, as such an award would amount to impermissible pyramiding, and is considered within the psychiatric disorder for which the Veteran has already established service connection.  38 C.F.R. §§ 4.414, 4.130, Diagnostic Codes 9201-9440.

Therefore, the Board finds that the claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD must be dismissed as moot because service connection has already been established for a psychiatric disorder, classified as schizophrenia, and the Veteran is rated upon the psychiatric symptomatology shown, which cannot be distinguished between his many psychiatric diagnoses.  38 U.S.C.A. § 7105.


ORDER

As service connection for a psychiatric disorder is already in effect, the appeal on the issue of entitlement to service connection for a psychiatric disorder, claimed as PTSD is dismissed.


REMAND

Unfortunately, an additional remand is required with respect to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

As noted above, the Board remanded the Veteran's skin disorder, abnormal sperm count and infertility, and back claims for further development.  Specifically, the Board directed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a general medical examination to assess the nature and etiology of the Veteran's skin, abnormal sperm count and infertility, and back disorders.  In the July 2009 Supplemental Statement of the Case (SSOC), the AOJ determined that further medical examination for the respective claims was inappropriate, as the Veteran was already service-connected at 210 percent for five unrelated disabilities.  The AOJ determined that the question of service connection as to these disorders was moot, as a grant of service connection for the claimed disorders would not increase the amount of the Veteran's compensation from VA.  

The Board acknowledges the mootness argument detailed in the July 2009 SSOC, issued by the Agency of Original Jurisdiction (AOJ) in deciding to deny the claims because there was no point in undertaking development or otherwise granting an award that would not result in any further monetary or healthcare benefits above and beyond what the Veteran is already entitled to receive.  However, this analysis is unpersuasive.  Indeed, the Veteran's disability ratings were the same at the time of the Board's November 2005 remand.  The fact remains that the Veteran has a right to have these outstanding claims adjudicated, as the future may bring unforeseen changes - however unlikely - in the Veteran's status, such as reduction or severance of his current service-connected disabilities.  

In view of the above, the AOJ explicitly and improperly ignored the Board's November 2005 Remand in deciding not to schedule the Veteran for a VA examination.  The Board notes that the November 2005 Remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's failure to insure compliance would constitute error in this case.  Id.  Thus, in order to comply with the Board's previous remand, the AOJ is required to conduct the development requested by the Board in order for the Veteran's claims to be fully and fairly adjudicated.  Therefore, the Veteran must be afforded an appropriate VA examination to assess the etiology of his claimed disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate examination(s) to assess the etiology of the claimed skin, abnormal sperm count and infertility, and back disorders.  The claims file must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests must be conducted if necessary.  

The examiner must identify all skin, abnormal sperm count and infertility, and back disorders found to be present.  For all diagnoses made, the examiner must offer opinions as to the following:

(a)  Whether it is at least as likely  as not (i.e., probability of at least 50 percent) that any diagnosed skin disability is related to the Veteran's military service, to include his exposure to herbicides.

(b)  Whether it is at least as likely as not (i.e., probability of at least 50 percent) that any diagnosed abnormal sperm count and infertility is related to the Veteran's military service, to include his exposure to herbicides.

(c) Whether it is at least as likely as not (i.e., probability of at least 50 percent) that any diagnosed back disorder is related to the Veteran's military service. 

2.  Upon completion of the above examination and any other development or notice requirements deemed necessary,  the RO/AMC will then readjudicate the Veteran's claims for service connection.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case, and given an opportunity to respond thereto.  If appropriate, the case should be returned to the Board for further appellate review.  

 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


